
	

113 HR 366 IH: Animal Fighting Spectator Prohibition Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 366
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Marino (for
			 himself, Mr. McGovern,
			 Mr. Campbell,
			 Mr. Moran,
			 Mr. Roskam,
			 Mr. Grimm,
			 Mr. Coffman,
			 Mr. Tierney,
			 Mr. Langevin,
			 Mr. Welch,
			 Mr. Israel,
			 Mr. Smith of New Jersey,
			 Mr. Cicilline,
			 Mr. Gerlach,
			 Mr. Dent, Mr. Gutierrez, Mr.
			 King of New York, Ms. Loretta Sanchez
			 of California, Mr. Lewis,
			 and Mr. Himes) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit attendance of an animal fighting venture, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Fighting Spectator Prohibition
			 Act of 2013.
		2.Prohibition on
			 attending an animal fight or causing a minor to attend an animal
			 fightSection 26 of the Animal
			 Welfare Act (7 U.S.C. 2156) is amended—
			(1)in subsection
			 (a)—
				(A)in the heading, by striking
			 Sponsoring or Exhibiting
			 an Animal in and inserting Sponsoring or Exhibiting an Animal in,
			 Attending, or Causing a Minor To Attend;
				(B)in paragraph (1)—
					(i)in
			 the heading, by striking In general and inserting
			 Sponsoring or
			 Exhibiting; and
					(ii)by
			 striking paragraph (2) and inserting paragraph
			 (3);
					(C)by redesignating
			 paragraph (2) as paragraph (3); and
				(D)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Attending or
				causing a minor to attendIt
				shall be unlawful for any person to—
							(A)knowingly attend
				an animal fighting venture; or
							(B)knowingly cause a
				minor to attend an animal fighting
				venture.
							;
				and
				(2)in subsection (g),
			 by adding at the end the following new paragraph:
				
					(5)the term minor means a person
				under the age of 18 years
				old.
					.
			3.Enforcement of
			 animal fighting prohibitionsSection 49 of title 18, United States Code,
			 is amended—
			(1)by striking
			 Whoever and inserting (a) In
			 general.—Whoever;
			(2)in subsection (a),
			 as designated by paragraph (1) of this section, by striking subsection
			 (a), and inserting subsection (a)(1),; and
			(3)by adding at the
			 end the following new subsections:
				
					(b)Attending an
				animal fighting ventureWhoever violates subsection (a)(2)(A) of
				section 26 of the Animal Welfare Act (7 U.S.C. 2156) shall be fined under this
				title, imprisoned for not more than 1 year, or both, for each violation.
					(c)Causing a minor
				To attend an animal fighting ventureWhoever violates subsection (a)(2)(B) of
				section 26 (7 U.S.C. 2156) of the Animal Welfare Act shall be fined under this
				title, imprisoned for not more than 3 years, or both, for each
				violation.
					.
			
